GOULD, Circuit Judge,
concurring in part and in the judgment:
I concur in the majority opinion to the extent that it affirms the dismissal of the plaintiffs’ complaint and remands to allow amendment of pleadings, giving plaintiffs an opportunity to seek to assert an actionable claim in light of recent developments in Second Amendment law. However, I would use a test to decide Second Amendment claims different from that set out by the majority. Drawing from First Amendment doctrine, I would subject to heightened scrutiny only arms regulations falling within the core purposes of the Second Amendment, that is, regulations aimed at restricting defense of the home, resistance of tyrannous government, and protection of country; I would subject incidental burdens on the Second Amendment right (analogous to time, place, and manner speech restrictions1) to reasonableness review. Cf. Pleasant Grove City v. Summum, 555 U.S. 460, 129 S.Ct. 1125, 1132, 172 L.Ed.2d 853 (2009) (“Reasonable time, place, and manner restrictions are allowed, but any restriction based on the content of the speech must satisfy strict scrutiny .... ” (citations omitted)).2
I
When we first heard this case eight years ago, before the Supreme Court provided for an individual Second Amendment right in District of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008), I urged that “[w]e should recognize that individual citizens have a right to keep and bear arms, subject to reasonable restriction by the government.” Nordyke v. King, 319 F.3d 1185, 1193 (9th Cir.2003) (Gould, J., concurring). My special concurrence foreshadowed the issue before us today:
[TJhough recognizing an individual right to keep and bear arms, government can within due bounds regulate ownership or use of weapons for the public good. We would make progress if the Supreme Court were to establish a doctrine of an *796individual Second Amendment right subject to reasonable government regulation. The decisional chips would thereafter fall where they may on the basis of particular cases and the delicate balance of their precise facts, aided by the complementary efforts of lawyers, scholars and judges. The law would best put aside extreme positions and adopt an assessment of reasonableness of gun regulation, for this would place us on the right track.
Id. at 1197. I cited in support of my view the position of the United States as stated in a brief opposing certiorari and in a memorandum from then-Attorney General John Ashcroft, both of which said that the Second Amendment protects an individual right with “reasonable [arms] restrictions” permitted.3 See id. at 1193 nn. 1-2. My view continues to be that reasonableness should be our guide in the Second Amendment context.
This view finds support in the controlling Supreme Court opinions. Heller identifies a number of “presumptively lawful regulatory measures,” 554 U.S. at 627 n. 26, 128 S.Ct. 2783, such as “prohibitions on the possession of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms in sensitive places such as schools and government buildings, or laws imposing conditions and qualifications on the commercial sale of arms.” Id. at 626-27, 128 S.Ct. 2783.4 Despite this guidance, the majority would subject at least some of these “presumptively lawful” arms restrictions to a level of scrutiny that by definition presumes them unlawful. See 1 Rodney A. Smolla & Melville B. Nimmer, Freedom of Speech § 4:3 (2010) (“When some form of heightened scrutiny is applied, the law may properly be regarded as ‘presumptively’ invalid, and likely to be struck down.” (emphasis added)); see also Emp’t Div., Dept. of Human Res. v. Smith, 494 U.S. 872, 888, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990) (explaining that heightened scrutiny deems laws “presumptively invalid ”). Given the Supreme Court’s admonition that certain arms restrictions are presumptively lawful, “a heightened standard that presumes every regulation to be unconstitutional makes no sense.” Winkler, supra, at 708. To take one example, the majority erects a high hurdle for felon dispossession laws to surmount.5 I would not read Heller to require such rigorous review.
The majority, I think incorrectly, reads Heller as “sort[ing] [arms] regulations based on the burden they impose[ ] on the *797right to keep and to bear arms for self-defense.” Maj. op. at 784. Heller nowhere assesses the extent of a handgun ban’s “burden” on the Second Amendment right. Rather, Heller holds that a law barring home-possession of handguns is categorically impermissible because it targets “ ‘the most preferred firearm in the nation to “keep” and use for protection of one’s home and family,’ ” 554 U.S. at 628-29, 128 S.Ct. 2783(quoting Parker, 478 F.3d at 400), and “makes it impossible for citizens to use [arms] for the core lawful purpose of self-defense,” id. at 630, 128 5. Ct. 2783. Laws banning handguns are constitutionally suspect not because they “burden” the Second Amendment right, but because they proscribe the very activity that the Second Amendment protects— armed defense of the home, a right that millions of Americans rightly and wisely respect.6
In the First Amendment context, we do not hold time, place, and manner speech restrictions to be constitutionally suspect when they substantially burden speech. Strict scrutiny and presumed invalidity is triggered when a regulation restricts the content of speech, not by the extent of a regulation’s incidental burden. See Clark, 468 U.S. at 293-99, 104 S.Ct. 3065; Frisby v. Schultz, 487 U.S. 474, 481-88, 108 S.Ct. 2495, 101 L.Ed.2d 420 (1988). Similarly in the Second Amendment context, I would be deferential to a legislature’s reasonable regulations unless they specifically restrict defense of the home, resistance of tyrannous government, or protection of country.7
II
Some scholars and judges have argued that reviewing arms restrictions for reasonableness is too deferential to legislative determinations. Some have proposed complex doctrines to aid the sorting of gun control laws into categories of constitutional and unconstitutional. These approaches suffer from the error of “viewing] the Second Amendment exclusively or primarily with the issue in mind of whether it constrains gun control.” Nordyke, 319 F.3d at 1197 n. 11 (Gould, J., specially concurring). The Framers of our Constitution and its Bill of Rights did not have in mind modern-day guns and corollary regulations, and we should not craft our judicial doctrine from the premise that the Second *798Amendment necessarily proscribes existing restrictions.
The majority opinion criticizes reasonableness review for “applying mere rational basis scrutiny to every gun-control regulation that is not a complete ban on handguns.” Maj. op. at 790. But this conflates reasonableness review with rational basis review. “[T]he reasonableness test focuses on the balance of the interests at stake, rather than merely on whether any conceivable rationale exists under which the legislature may have concluded the law could promote the public welfare.” State v. Cole, 264 Wis.2d 520, 665 N.W.2d 328, 338 (2003). For example, state court decisions applying the reasonable regulation test have invalidated blanket bans on the transportation of firearms. See, e.g., City of Junction City v. Mevis, 226 Kan. 526, 601 P.2d 1145, 1152 (1979); City of Lakewood v. Pillow, 180 Colo. 20, 501 P.2d 744, 745 (1972); City of Las Vegas v. Moberg, 82 N.M. 626, 485 P.2d 737, 738 (Ct.App.1971). But these restrictions would surely have been upheld if scrutinized for only a conceivable rational basis. The majority’s warning that reasonableness review would approve laws that “ma[k]e guns nearly impossible to obtain,” Maj. op. 790, is therefore unwarranted.8
For the Second Amendment’s protection to be meaningful, judges need hot inject their preferences into all arms policy decisions.
[B]y employing a deferential standard the courts can oversee governmental regulation of the arms right and guard against extreme and excessive laws that effectively eliminate the core right to bear arms.... [Cjourts can serve as a check on the elected branches to insure that legislation does not eliminate the basic right. If gun control laws are excessive, the courts can ... provide some relief for the affected individuals. Where a law is so broad as to make gun ownership — or at least gun purchasing and repair — illegal, the courts insure that the underlying right is more than illusory. The reasonable regulation standard enables the courts to act as a safety valve to counter governmental overreaching, but does not seriously interfere with legislative authority to regulate firearms in the interests of public safety.
Winkler, supra, at 725. The line of precedent interpreting state constitutions, including “hundreds of cases involving challenges to a wide array of gun laws,” is instructive. Allen Rostron, Protecting Gun Rights and Improving Gun Control after District of Columbia v. Heller, 13 Lewis & Clark L.Rev. 383, 407 (2009). Among state courts, “there is an overwhelming consensus that government restrictions on guns are valid if they are ‘reasonable regulations.’ ” Id. (internal citation omitted). The standard applied by state courts, while deferential, is not toothless; state courts “have used it to strike down laws found to be arbitrary or to amount to a complete denial of the right to bear arms.” Id. at 407-08(internal quotation omitted). “States have far more experience than the federal government when it comes to charting the lines between gun rights and safety regulation, and the ‘reasonableness’ standard they have unanimously endorsed both reflects their collective wisdom on the subject and permits individual states to tailor gun regulations to their own circumstances.” Joseph Blocher, Reverse Incorporation of State Constitutional Law, 84 So. Cal. L.Rev. 323, 383 (2011). Our doctrine should be a bulwark against impermissibly arbitrary *799and sweeping arms restrictions, indeed it should be “the palladium of the liberties of a republic,” to borrow a phrase from Justice Story in his famed Commentaries on the Constitution of the United States,9 but it should not constrain enactment of commonsense public safety policies.
Ill
I have written repeatedly of the vital interests served by a robust and vibrant Second Amendment. Central to the Amendment’s core purpose is not just defense of the home, as emphasized by the Supreme Court in Heller, but also defense of country from both foreign intrusion and internal tyranny. Those who have learned, even imperfectly, the lessons of history, and who understand that human nature does not change as rapidly as technology, will recognize that these are not phantom threats but core values protected by the Second Amendment. Our government has been democratic and our borders secure, and so it is hard for modern minds to consider the need to take up arms for protection of country from threats both internal and external. But constitutions are designed to endure and the Bill of Rights must be interpreted in light of the long period of time over which we hope that our country will thrive. The Framers of the Second Amendment had in mind that an armed citizenry can both repel external aggression and check the danger of an internal government degenerating to tyranny.
As I have said previously, “I do not think that individual rights under the Second Amendment are outmoded.... The Second Amendment was designed to provide national security not only when our country is strong but also if it were to become weakened or otherwise subject to attack. As the people bear the risk of loss of their freedom and the pain of any attack, our Constitution provides that the people have a right to participate in defense of the Nation. The Second Amendment protects that fundamental right.” Nordyke v. King, 364 F.3d 1025, 1037 (9th Cir.2004) (Gould, J., dissenting from denial of rehearing en banc) (internal alterations and citation omitted).
Prudent, measured arms restrictions for public safety are not inconsistent with a strong and thriving Second Amendment. For that reason, I disagree with and do not join the portion of the majority opinion that requires heightened scrutiny for arms regulations substantially burdening the right to bear arms, even though these may represent reasonable arms regulations.10

. Time, place, and manner restrictions, while sometimes said to be subject to intermediate scrutiny, are normally upheld when reasonable. See Board of Trustees of State University of New York v. Fox, 492 U.S. 469, 480, 109 S.Ct. 3028, 106 L.Ed.2d 388 (1989) ("What our decisions require is a 'fit' between the legislature’s ends and the means chosen to accomplish those ends.... Within those bounds we leave it to governmental decision-makers to judge what manner of regulation may best be employed.” (internal quotation marks and citations omitted)); City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 47, 106 S.Ct. 925, 89 L.Ed.2d 29 (1986) ("[T]ime, place, and manner regulations are acceptable so long as they are designed to serve a substantial governmental interest and do not unreasonably limit alternative avenues of communication.”); Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 313-15, 104 S.Ct. 3065, 82 L.Ed.2d 221 (1984) (Marshall, J., dissenting) ("[Rjegulations that are aimed at matters other than expression receive only a minimal level of scrutiny ... [and it is assumed] that the balance struck by officials is deserving of deference so long as it does not appear to be tainted by content discrimination.”).


. See Parker v. District of Columbia, 478 F.3d 370, 399 (D.C.Cir.2007) ("The protections of the Second Amendment are subject to the same sort of reasonable restrictions that have been recognized as limiting, for instance, the First Amendment.”), aff’d, District of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008).


. One commentator observed of the Ashcroft memorandum, “After setting forth the administration’s support for the individual-rights reading, [it] stated that ‘[t]he Department [of Justice] can and wili continue to defend vigorously the constitutionality, under the Second Amendment, of all existing federal firearms laws.' In other words, in the Department’s view, every single federal law burdening the right to bear arms remains constitutional. ..." Adam Winkler, Scrutinizing the Second Amendment, 105 Mich. L.Rev. 683, 691-92 (2007).


. We are bound by the Supreme Court's instruction that these sorts of regulations are “presumptively lawful,” and have rejected the suggestion that the instruction is mere dictum. United States v. Vongxay, 594 F.3d 1111, 1115 (9th Cir.2010); see also United States v. Barton, 633 F.3d 168, 171 (3d Cir.2011).


. See C. Kevin Marshall, Why Can't Martha Stewart Have a Gun?, 32 Harv. J.L. & Pub. Pol'y 695, 730 (2009) ("[Ajbsent conviction for some 'crime of violence,’ ... it is difficult to see how the Second Amendment could allow a convict to be disabled from keeping or bearing arms.”); Andrew R. Gould, The Hidden Second Amendment Framework Within District of Columbia v. Heller, 62 Vand.L.Rev. 1535, 1567 (2009) (“If the Heller Court had truly subjected this list of 'presumptively lawful regulatory measures’ to conventional strict scrutiny, it is doubtful that any of the regulations would be upheld.”).


. Heller s statement that the Second Amendment protects only weapons "in common use” further belies the majority's "substantial burden” review. To be sure, laws barring possession of military-grade weapons might be argued to substantially burden the right to have weapons. Indeed, these laws completely foreclose the use of arms designed for large-scale military purposes. Nonetheless, these laws in my view are indisputably permissible because they do not tread on the Second Amendment’s core purposes and are reasonable. I do not mean to be facetious, but to me it is obvious that the Second Amendment does not protect the right to keep a nuclear weapon in one’s basement, or a chemical or biological weapons in one’s attic, or a tank in one's backyard. Either such weapons do not constitute “arms” within the meaning of the Second Amendment, or regulation must nonetheless be sustained to protect society’s interest. In any event, such weapons are not "in common use” within the meaning of Heller.


. An example of an arms regulation that specifically restricts resistance of tyrannous government is a law barring only members of a disfavored or dissident group from gun ownership. This sort of regulation is a familiar way that autocrats have seized and centralized power. See David C. Williams, Constitutional Tales of Violence: Populists, Outgroups, and the Multicultural Landscape of the Second Amendment, 74 Tul. L.Rev. 387, 417 n.172 (1999) (collecting historical examples); see also Silveira v. Lockyer, 328 F.3d 567, 569 (9th Cir.2003) (Kozinski, J., dissenting from denial of rehearing en banc) ("Disarmament was the tool of choice for subjugating both slaves and free blacks in the South.... [T]he institution of slavery required a class of people who lacked the means to resist.”).


. Similarly, the majority's citation to Supreme Court authority disclaiming rational basis review is misplaced here, as I do not propose rational basis review.


. 3 Joseph Story, Commentaries on the Constitution of the United. States § 1890, at 746 (Boston, Hilliard, Gray & Col. 1833) ("The right of the citizens to keep and bear arms has justly been considered, as the palladium of the liberties of a republic; since it offers a strong moral check against the usurpation and arbitrary power of rulers....”).


. I disagree with the majority’s characterization of the law governing abortion. For example, the majority says that abortion’s status as a fundamental right is disputed and cites for that proposition only a dissenting opinion from an unrelated case. Maj. op. at 786 n. 8. But if dissenting opinions called into question whether legal rules are settled, then all Supreme Court opinions not commanding unanimity would be "disputed.” In any event, this appeal is not about abortion rights and the opinion of the court errs, I think seriously, when it inserts its views on abortion rights in a Second Amendment controversy.